CONFESSION OF ERROR

PER CURIAM.
Based upon the respondents’ correct Confession of Error, the order under review, dated July 10,1997, is hereby quashed. Furthermore, this matter is remanded to the trial court for the purpose of having the trial court conduct an in camera examination of the materials requested to be produced for the purpose of ascertaining which materials, if any, need to be produced to the respondents in connection with their contention that the Sovereign had actual knowledge of the subject incident. See Brown v. State, Dep’t of Corrections, 697 So.2d 210 (Fla. 1st DCA 1997).